TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 14, 2018



                                       NO. 03-18-00040-CV


                       Berit McMillan and Gerald McMillan, Appellants

                                                  v.

                          Tally Two Investment Group LLC, Appellee


           APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
     DISMISSED FOR WANT OF PROSECUTION—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the final default judgment signed by the district court on July 19, 2017.

Having reviewed the record, the Court holds that Berit McMillan and Gerald McMillan have not

prosecuted their appeal and did not comply with a notice from the Clerk of this Court.

Therefore, the Court dismisses the appeal for want of prosecution. The appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.